DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts of record whether taken individually or in any reasonable combination fail to teach or render obvious “wherein the signal pant comprises a preamble received according to a first sampling rate that is different relative to a second sampling rate of the wireless device, and wherein the preamble detection determines from the signal part that the wireless channel is not clear for use as a result of an ongoing transmission based on cross-correlating the preamble with a stored preamble that accounts for distortions that result from the wireless device using the second sampling rate when the preamble is transmitted using the first sampling rate”.  Specifically the prior art does not teach selecting a second sampling rate of a device based upon a received preamble when the channel is determined to be not clear after cross correlating the preamble with a stored preamble.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al US (20200196354).

Regarding claim 1, Li et al teaches a method, comprising: performing, by a wireless network device comprising a processor, a clear channel assessment of a wireless channel to determine whether the wireless channel is clear for use (see Fig. 4, paragraph [0047], When performing the LBT on the first carrier, the UE may assess the first carrier by using clear carrier assessment ( Channel Clear Assessment, CCA), the clear channel assessment comprising an energy detection (see Fig. 4,  paragraph [0047], the UE may assess carrier energy of the first carrier and compare the carrier energy with a preset threshold) and a preamble detection, wherein the preamble detection comprises a correlator-based physical carrier sensing for a signal part comprising a known sequence (see Fig. 4,  paragraph [0053], The UE first detects a CP sequence of the first preamble on the carrier of the PSCell, where the UE detects the CP sequence by using a cross-correlation formula) and wherein the correlator-based physical carrier sensing does not comprise channel part decoding (see Fig. 4, paragraphs [0053]-[0057], the preamble detection is based upon a correlation formula and not any kind of decoding); and in response to the clear channel assessment determining that the wireless channel is clear, facilitating, by the wireless network device, transmitting information via the wireless channel (see Fig. 4, paragraph [0048], If the UE determines that the carrier of the PSCell is in an idle state, the UE may directly send a second preamble to attempt to access the base station).  
(see paragraph [0061]).
Regarding claim 3, Li et al teaches wherein the energy detection is a first energy detection using a first energy detection threshold value, and further comprising, in response to the clear channel assessment determining that the wireless channel is not clear for use, performing, by the wireless network device, a second energy detection to monitor the wireless channel comprising using a second energy detection threshold value that is different from the first energy detection threshold value (see paragraph [0061], and second LBT using CCA can be performed). 
Regarding claim 4, Li et al teaches further comprising determining, by the wireless network device, the second energy detection threshold value based on a received energy detection level and a received preamble detection level (see paragraph [0047]).
Regarding claims 5 and 12, Li et al teaches wherein the correlator-based physical carrier sensing comprises a correlator-based automatic correlation process (see paragraph [0053]).
Regarding claims 6 and 13, Li et al teaches wherein the correlator-based physical carrier sensing comprises a correlator-based cross-correlation process (see paragraph [0053]).
Regarding claim 8, Li et al teaches a wireless communications device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: obtaining a received energy detection level as part of performing an energy detection for a clear channel assessment of a wireless channel (see Fig. 4,  paragraph [0047], the UE may assess carrier energy of the first carrier and compare the carrier energy with a preset threshold); obtaining a received preamble detection level as part of performing a preamble detection for the clear channel assessment, wherein the performing the preamble detection (see Fig. 4,  paragraph [0053], The UE first detects a CP sequence of the first preamble on the carrier of the PSCell, where the UE detects the CP sequence by using a cross-correlation formula), and wherein the correlator-based physical carrier sensing is independent of channel part demodulation (see Fig. 4, paragraphs [0053]-[0057], the preamble detection is based upon a correlation formula and not any kind of demodulating); in response to the clear channel assessment determining that the wireless channel is clear, transmitting via the wireless channel (see Fig. 4, paragraph [0048], If the UE determines that the carrier of the PSCell is in an idle state, the UE may directly send a second preamble to attempt to access the base station); and in response to the clear channel assessment determining that the wireless channel is busy, performing a subsequent energy detection to monitor the wireless channel, the subsequent energy detection being subsequent to the energy detection (see paragraph [0061], if the UE fails to detect the first preamble when the carrier of the PSCell of the SgNB is busy, the UE needs to back off. The UE may attempt to perform access again on a next configured carrier of the PSCell – if the channel is busy the UE backs off and then again will attempt the LBT using CCA).  
Regarding claim 9, Li et al teaches wherein the performing the energy detection comprises evaluating the received energy detection level using a first energy detection threshold value, and wherein the subsequent energy detection comprises monitoring the wireless channel using a second energy detection threshold value that is different from the first energy detection threshold value (see paragraph [0047] and [0061]).  
Regarding claim 10, Li et al teaches wherein the operations further comprise determining the second energy detection threshold value based on the received energy detection level and the received preamble detection level (see paragraph [0047] and [0061]).  
(see paragraph [0047] and [0061]).
Regarding claim 15, Li et al teaches a machine-readable storage medium, comprising executable instructions that, when executed by a processor of a wireless communications device, facilitate performance of operations, the operations comprising: performing a clear channel assessment of a wireless channel comprising energy detection see Fig. 4, paragraph [0047], When performing the LBT on the first carrier, the UE may assess the first carrier by using clear carrier assessment ( Channel Clear Assessment, CCA) and preamble detection, wherein the preamble detection comprises correlator-based physical carrier sensing for a signal pant comprising a known sequence (see Fig. 4,  paragraph [0053], The UE first detects a CP sequence of the first preamble on the carrier of the PSCell, where the UE detects the CP sequence by using a cross-correlation formula), and wherein the preamble detection is without a virtual carrier sense usable to determine transmission duration (see Fig. 4, paragraphs [0053]-[0057], the preamble detection is based upon a correlation formula and not any kind of virtual carrier); determining from the clear channel assessment that the wireless channel is busy with an ongoing transmission (see paragraph [0048], the UE determines that the carrier of the PSCell is in a busy state); and in response to the determining that the wireless channel is busy with the ongoing transmission, performing subsequent energy detection to detect a duration of the ongoing transmission (see paragraph [0061], if the UE fails to detect the first preamble when the carrier of the PSCell of the SgNB is busy, the UE needs to back off. The UE may attempt to perform access again on a next configured carrier of the PSCell – if the channel is busy the UE backs off and then again will attempt the LBT using CCA). 
(see paragraph [0047] and [0061]). 
Regarding claim 17, Li et al teaches wherein the operations further comprise determining the second energy detection threshold value based on a received energy detection level obtained for the energy detection and a received preamble detection level obtained for the preamble detection (see paragraph [0047]).  
Regarding claim 18, Li et al teaches wherein the clear channel assessment is a first clear channel assessment, wherein the performing the subsequent energy detection determines that the channel is not busy, and wherein the operations further comprise, performing a second clear channel assessment of the wireless channel, determining from the second clear channel assessment that the wireless channel is not busy, and, in response to the determining that the wireless channel is not busy, transmitting a communication via the wireless channel (see paragraph [0061]).     
Regarding claim 20, Li et al teaches wherein the correlator-based physical carrier sensing of the preamble detection comprises a correlator-based automatic correlation scheme or a correlator-based cross-correlation scheme (see paragraph [0053]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478